DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/10/2019, 04/08/2020 and 06/17/2012 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daikoku et al. [US 2018/0166240].
Claim 1, Daikoku et al. discloses a contact device [1] comprising: a moving contactor [30]; a pair of moving contacts [33] provided for the moving contactor [paragraph 0030] and arranged side by side in one direction; a pair of fixed terminals [41a/41b] arranged side by side in the one direction to face the moving contactor [figure 5]; and a pair of fixed contacts [44] provided for the pair of fixed terminals, respectively, the moving contactor being configured to move back and forth between a closed position where the pair of moving contacts are in contact with the pair of fixed contacts, respectively, and an open position where the pair of moving contacts are out of contact with the pair of fixed contacts, respectively, at least one fixed terminal [41a/41b; figure 6], selected from the pair of fixed terminals, including a contact holder [401] facing the moving contactor in a direction in which the closed position and the open position are connected together, the contact holder [401] including: a first fixed extension protruding, in the one direction, from the fixed contact of the one fixed terminal toward the other fixed terminal; and a second fixed extension protruding from the fixed contact away from the other fixed terminal [see annotated figure 6 below], as for either a current component flowing in the one direction into the fixed contact or a current component flowing in the one direction out of the fixed contact, the current component flowing through the first fixed extension having a larger amount of current than a current component flowing through the second fixed extension [current will always travel the path of less resistance, as shown in annotated figure 6 below, more current would travel through the first extension]. 

    PNG
    media_image1.png
    383
    379
    media_image1.png
    Greyscale

Claim 2, Daikoku et al. discloses the contact device of claim 1, wherein the fixed terminal [41a] with the contact holder [401], out of the pair of fixed terminals, includes an extended portion [400] which is arranged in a direction intersecting with the one direction with respect to the contact holder [figure 6] and which is connected to a member [400a] to be connected to an external device, and the extended portion [400] is coupled to the contact holder [401] asymmetrically with respect to an axis that is perpendicular to the one direction and that passes through the fixed contact [see figure 6, 400 is connected to 401 by two different sized portions].. 
Claim 3, Daikoku et al. discloses the contact device of claim 2, wherein the extended portion [400] is electrically connected to the second fixed extension via the first fixed extension [figure 6]. 
Claim 4, Daikoku et al. discloses the contact device of claim 1, wherein each of the pair of fixed terminals includes the contact holder [figure 4], the moving contactor [30] 
Claim 5, Daikoku et al. discloses the contact device of claim 4, wherein the protrusions [30f] are provided by bending respective end portions of the extensions such that the end portions each form an obtuse angle [figure 3]. 
	Claim 6, Daikoku et al. discloses the contact device of claim 1, wherein at least one pair of contacts, selected from the group consisting of the pair of moving contacts and the pair of fixed contacts [44], has a multi-step shape, of which a diameter decreases toward the other pair of contacts that faces the at least one pair of contacts [see figure 6, contact 44 is dome shaped]. 
Claim 7, Daikoku et al. discloses the contact device of claim 1, wherein the moving contactor [30] is configured to be displaced by turning around the one direction as an axis of rotation to move the pair of moving contacts back and forth between the closed position and the open position [figure 3, 30 pivots with armature 32, the pivot axis being the contact point between 32 and 15]. 
Claim 10, Daikoku et al. discloses an electromagnetic relay [1] comprising: the contact device of claim 1; and an electromagnetic device including a coil [24], the moving contactor being displaced depending on whether the coil is exited or not [paragraph 0066]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. [US 2018/0166240] in view of Kubono et al. [US 2016/0372286].
Claim 8, Daikoku et al. discloses the contact device of claim 1, with the exception of wherein at least one fixed terminal, selected from the pair of fixed terminals, includes a divided portion divided into multiple pieces and joined to an external device. 
	Kubono et al. teaches a relay [1] comprising a moving contactor [18]; a pair of moving contacts [36a/36b] provided for the moving contactor and arranged side by side in one direction; a pair of fixed terminals [22] arranged side by side in the one direction to face the moving contactor; and a pair of fixed contacts [38a/38b] provided for the pair of fixed terminals, wherein at least one fixed terminal, selected from the pair of fixed terminals [22], includes a divided portion divided into multiple pieces [22c; figure 6a] and joined to an external device [paragraph 0068].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bifurcate the fixed terminals of Daikoku et al. as taught by Kubono et al. to facilitated mounting onto a circuit board, since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
	Claim 9, Daikoku et al. as modified discloses the contact device of claim 8, wherein Kubono et al. teaches that the divided portion [22c] is divided into a first piece and a second piece [figure 6a], the first piece and the second piece having a terminal width greater than an interval between the first piece and the second piece. 
Claim 11, Daikoku et al. as modified discloses an electrical device comprising: an electromagnetic relay; and a board to mount the electromagnetic relay thereon [Kubono  et al.; paragraph 0068], the electromagnetic relay including: the contact device of claim 8; and an electromagnetic device including a coil [24] and configured to displace the moving contactor depending on whether the coil is excited or not [paragraph 0066].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837